
	
		II
		112th CONGRESS
		1st Session
		S. 112
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Ms. Collins (for
			 herself, Mr. Leahy, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the application of State law with respect to
		  vehicle weight limitations on the Interstate Highway System in the States of
		  Maine and Vermont.
	
	
		1.Interstate highway vehicle
			 weight limits in Maine and VermontSection 127(a)(11) of title 23, United
			 States Code, is amended to read as follows:
			
				(11)(A)With respect to all
				portions of the Interstate Highway System in the State of Maine, laws
				(including regulations) of that State concerning vehicle weight limitations
				applicable to other State highways shall be applicable in lieu of the
				requirements under this subsection.
					(B)With respect to all portions of the
				Interstate Highway System in the State of Vermont, laws (including regulations)
				of that State concerning vehicle weight limitations applicable to other State
				highways shall be applicable in lieu of the requirements under this
				subsection.
					.
		
